UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7422


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN ANTWANINE JOHNSON, a/k/a Fudd,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:98-cr-00283-LMB-1; 1:12-cv-00867-LMB)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Antwanine Johnson, Appellant Pro Se. Gordon D. Kromberg,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian Antwanine Johnson seeks to appeal the district

court’s       order   dismissing        without       prejudice          his    28    U.S.C.A.

§ 2255 (West Supp. 2012) motion.                      The order is not appealable

unless    a    circuit        justice      or   judge    issues         a    certificate       of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies         this      standard         by      demonstrating           that

reasonable       jurists        would      find      that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on     procedural          grounds,       the       prisoner         must

demonstrate       both    that       the    dispositive          procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with        oral   argument       because       the       facts    and   legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3